Chief Justice Robertson
delivered the opinion of the court.
This writ of error is prosecuted to reverse a judgment quashing a fieri facias, because it was issued prior to tile expiration often days, succeeding the term at which the judgment was rendered.
The judgment was rendered at the June term, 1828; and the fieri facias was issued on the 19th of June, 1 828.
We are of opinion that the judgment of the circuit court is erroneous. Ihe general execution law of February 1828, to reduce into one all the execution laws of the slate, operated as a virtual abrogation of the prior law prohibiting an execution to issue until the expiration of ten days from ^he end of the term of the court at which the judgment was rendered: and as the subsequent act of January 1829, (Session acts 147,) reviving the prohibition, did not operate retrospectively, there was no law in force at the date of the execution in this case prohibiting its emanation prior to the expiration of ten days succeeding the end of the term.
. . Wherefore the judgment of the circuit court is reversed, and the cause remanded, with instructions to overrule the motion.